UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No. 1) Check the appropriate box: x Preliminary Information Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) £ Definitive Information Statement America West Resources, Inc. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required ¨ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. AMERICA WEST RESOURCES, INC. 57 West 200 South, Suite 400 Salt Lake City, Utah84101 801-521-3292 November 20, 2008 Dear Stockholders: I am writing to inform our stockholders that the board of directors and the holders of a majority of our outstanding shares of common stock of America West Resources, Inc. (the “Company”) have approved the following: (i) an amendment to the Company’s Articles of Incorporation to increase the number of authorized shares of Company common stock from 200,000,000 shares to 300,000,000 shares; and (ii) an amendment to the Company’s Articles of Incorporation to provide that the provisions of Nevada Revised Statutes §§ 78.378 to 78.3793 inclusive, are not applicable to the Company. The record date for the determination of shareholders entitled to receive notice on the preceding items was November 7, 2008. Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the proposals will not be adopted until a date at least 20 days after the date on which this Information Statement has been mailed to the shareholders.We anticipate that the action contemplated herein will be effected on or about the close of business on December 10, 2008. We have asked or will ask brokers and other custodians, nominees and fiduciaries to forward this Information Statement to the beneficial owners of the common stock held of record by such persons. WE ARE NOT ASKING FOR YOUR PROXY because the written consent of shareholders satisfies any applicable shareholder voting requirement of Nevada corporate law, our Articles of Incorporation and Bylaws, we are not asking for a proxy and you are not requested to send one. The accompanying Information Statement is for information purposes.Please read the accompanying Information Statement carefully. Sincerely, /s/Dan R. Baker Dan R. Baker Chief Executive Officer 2 AMERICA WEST RESOURCES, INC. Information Statement This information statement is being furnished to our stockholders for informational purposes only pursuant to Section14(c) of the Exchange Act and the related rules and regulations. Our board of directors and the holders of a majority of our outstanding shares have approved the proposed amendments to our Articles of Incorporation. Accordingly, your consent is not required and is not being solicited in connection with this action. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. This Information Statement is being mailed on or about November 20, 2008 to all shareholders of record of America West Resources, Inc. (the “Company”).It is being furnished in connection with the following action, which was approved by the unanimous consent of our board of directors and the written consent of shareholders owning 68,207,300 shares of common stock or 53.8% of the outstanding shares of our common stock: (i) an amendment to the Company’s Articles of Incorporation to increase the number of authorized shares of Company common stock from 200,000,000 shares to 300,000,000 shares; (ii) an amendment to the Company’s Articles of Incorporation to provide that the provisions of Nevada Revised Statutes §§ 78.378 to 78.3793 inclusive, are not applicable to the Company. The record date established by the board of directors for purposes of determining the number of outstanding shares of voting capital stock was November 7, 2008 (the “Record Date”).As of the Record Date, there were 126,619,928 shares of our common stock issued and outstanding. The common stock constitutes the only outstanding class of voting securities.Each share of common stock entitles the holder to one (1) vote on all matters submitted to the shareholders. Under Nevada corporate law (“Nevada Law”), our Articles of Incorporation and our Bylaws, all activities requiring shareholder approval may be taken by obtaining the written consent and approval of shareholders having not less than the minimum number of votes which would be necessary to authorize or take the action at a meeting at which all shares entitled to vote on a matter were present and voted, may be substituted for the special meeting.According to Nevada Law, a vote by 51% of the outstanding shares of voting capital stock entitled to vote on the matter is required in order to effect the amendments to the Articles of Incorporation. Pursuant to regulations promulgated under the Exchange Act, as amended, the proposals may not be effected until at least 20 calendar days after this Information Statement is sent or given to our shareholders.This Information Statement has first been sent to the shareholders on or about November 20, 2008. 3 I. PROPOSED AMENDMENT TO AMENDED ARTICLES OF INCORPORATION TO INCREASE AUTHORIZED SHARES FROM 100,000,,000,000 Our Articles of Incorporation, as amended, authorizes us to issue up to 200,000,000 shares of our common stock.As of the Record Date, there were 126,619,928 shares issued and outstanding. The following is the text of the amendment, which shall replace the first sentence of Article IV in its entirety: Article IV Capital Stock “The aggregate number of shares which this corporation shall have authority to issue is Three Hundred Million (300,000,000) shares of $.0001 par value each, which shares shall be designated “Common Stock;” and Two Million Five Hundred Thousand (2,500,000) shares of $.0001 par value each, which shares shall be designated “Preferred Stock” and which my be issued in one or more series at the discretion of the Board of Directors.” Purpose of the Proposal The Company is currently offering, as of the date of this Information Statement, units of its securities to a limited number of accredited investors.The units are being offered on a “reasonable efforts” “all or none” basis of a minimum amount of 167 units ($5,010,000) and a maximum amount of 234 units ($7,020,000) at a purchase price of $30,000 per unit.Each unit consists of (i) 150,000 shares of common stock (“Shares”) and (ii) 75,000 five-year warrants to purchase Company common stock, with each whole warrant entitling the holder to purchase one share of our common stock at an exercise price of $0.30 per share (“Warrants”). In addition to the 126,619,928 shares of common stock issued and outstanding as of the Record Date, there are warrants and options outstanding to purchase an aggregate of 20,137,500 shares of common stock.Moreover, the Company has reserved for issuance approximately 12,000,000 shares of common stock in connection with an employment agreement with the Company’s secretary and a stock purchase agreement by and between the Company and two unaffiliated third parties, each as further described in “Description of Securities.” If the maximum amount of units is sold in the current offering (35,100,000 Shares and 17,550,000 Warrants), then the Company would exceed the total number of shares of common stock it is authorized to issue.Accordingly, the board of directors is seeking to ensure that the Company does not exceed the total amount of authorized shares of common stock in the event the maximum amount of units is sold in the current offering.Additionally, the board of directors is seeking to ensure that shares of our common stock will be available for future issuance in the event our board of directors determines that it is necessary or advisable in the future: · To raise additional capital through the sale of equity securities to fund business operations; · To attract strategic partners and/or candidates for a business combination which can assist the Company in generating a revenue stream from additional mines or operations; · to provide equity incentives to employees, officers and consultants; · to declare stock dividends or effect stock splits; or · for other corporate purposes. Other than as described above, our board of directors has no present agreement, arrangement or commitment to issue any of the shares for which approval is sought. However, the board of directors believes that if an increase in the number of authorized shares of common stock were to be postponed until a specific need or purpose arose, the delay and expense in obtaining the approval of our stockholders at that time could significantly impair our ability to meet financing requirements or other objectives. 4 Effects of the Proposal The increase in the authorized shares of our common stock will not have any immediate effect on the rights of existing stockholders.However, our board of directors will have the authority to issue authorized shares of common stock without requiring future stockholder approval of such issuances, except as may be required by applicable law or regulations, the Company’s governing documents, or the rules of any stock exchange, NASDAQ or any automated inter-dealer quotation system on which the Company’s common stock may then be traded. The Company’s stockholders could therefore experience a reduction in their ownership interest in the Company with respect to earnings per share (if any), voting, liquidation value, and book and market value if the additional authorized shares are issued. The holders of our common stock have no preemptive rights, which mean that current stockholders do not have a prior right to purchase any new issue of common stock in order to maintain their proportionate ownership in the Company. Our board of directors has no plans to grant preemptive rights with respect to any of the newly-authorized shares. Although the board of directors will authorize the issuance of additional shares of common stock or instruments into which the common stock is exercisable or convertible for only when it considers doing so to be in the best interests of stockholders, the availability for issuance of additional shares of common stock could also enable the board of directors to render more difficult or discourage an attempt to obtain control of the Company through, for example, a proposed merger, tender offer or proxy contest.Neither management nor the board of directors is aware of any planned effort on the part of any party to accumulate material amounts of common stock or to acquire control of the Company by means of a merger, tender offer, proxy contest or otherwise, or to change the Company’s management. Rights of Holders of Common Stock Holders of our common stock are entitled to one vote per share on all matters submitted to a vote of our stockholders and to receive, ratably, dividends, if any, as may be declared from time to time by the board of directors from funds legally available therefor, subject to the payment of any outstanding preferential dividends declared with respect to any preferred stock that from time to time may be outstanding.Upon our liquidation, dissolution or winding up, holders of common stock are entitled to share ratably in any assets available for distribution to stockholders after payment of all of our obligations, subject to the rights to receive preferential distributions of the holders of any preferred stock then outstanding. Approval of the Amendment On November 7, 2008, our board of directors, believing it to be in the best interests of the company, approved the proposed amendment to our Articles of Incorporation to increase our authorized shares from 200,000,000 to 300,000,000 shares.To avoid the significant costs and delays associated with holding a meeting, our board elected to seek approval of the amendment by written consent of our majority stockholders.On that record date of November 7, 2008, the holders of 68,207,300 shares of our common stock, which represented approximately 53.8% of the shares entitled vote on the amendment to the articles, consented in writing without a meeting to the amendment.As a result, no further votes are required to adopt the amendment. Timing of the Amendment The proposed amendment to the Company’s Articles of Incorporation will become effective upon filing of Articles of Amendment to our Articles of Incorporation with the Nevada Secretary of State. Pursuant to Rule 14c-2 under the Exchange Act, the proposed amendment may not be filed until twenty calendar days after the mailing of this information statement to our stockholders. We anticipate filing the amendment immediately following the expiration of the twenty-day waiting period.However, our board of directors retains discretion under Nevada Law not to implement the amendment. If our board exercises this discretion, our articles will not change. 5 II.AMENDMENT TO ARTICLES OF INCORPORATION:PROVISION TO OPT OUT OF NEVADA’S CONTROL SHARE ACQUISITION STATUTE Our board of directors and majority shareholder holding in excess of 51% of the shares of common stock have given the board authorization to amend the Company’s Articles of Incorporation providing that the provisions of the Nevada Revised Statutes
